Citation Nr: 0116073	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-20 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
lower extremity, namely a below knee amputation, claimed to 
be the result of Department of Veterans Affairs (VA) medical 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from March 18, 1970 to 
May 8, 1970, when he received a medical discharge for a 
psychiatric condition that existed prior to service.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied benefits under the 
provisions of 38 U.S.C.A. § 1151.  That section of the law 
provides compensation to any veteran who has suffered an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment.  In denying 
the claim, the RO found, essentially, that the appellant had 
not incurred additional disability of the right lower 
extremity, including a below knee amputation, as a result of 
VA Medical Center (VAMC) treatment rendered in September 
1997.


REMAND

The appellant contends that he sought VA treatment in 1997 
for foot sores that were not properly treated.  He maintains 
that, if he had received proper treatment in a timely manner, 
he would not have needed the right below knee amputation.  
The appellant testified during his August 1999 personal 
hearing at the RO that he was unable to give informed consent 
for the amputation because of his psychiatric status and that 
the amputation was result of VA personnel allowing him to 
leave the hospital against medical advice even though he was 
not mentally competent at the time.  See Hearing Transcript 
pp. 2-4.  The appellant further testified that his leg had 
been infected for only one day before he went to the hospital 
for treatment.  See Hearing Transcript p. 6.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Review of the claims file reveals that, while the records 
from the September 26th to October 3rd hospitalization at the 
VA Medical Center (VAMC) in Birmingham during which the 
amputation was performed have been made a part of the record, 
the complete records associated with the appellant's 
treatment in the weeks just prior have not been associated 
with the claims file.  In particular, the appellant was 
evaluated in the Emergency Room at the VAMC in Tuscaloosa on 
September 26, 1997, but those records have not been obtained.  
Furthermore, the appellant had been hospitalized at the VAMC 
in Birmingham from September 14th to 17th of 1997, and he 
apparently underwent vascular surgery with debridement of 
both feet with possible plans for a right-sided below knee 
amputation during that hospitalization.  The complete records 
from this hospitalization must be obtained.  Lastly, no 
inpatient or outpatient records from the VAMC in Birmingham 
or Tuscaloosa relating to the appellant's treatment for 
schizophrenia, diabetes or vascular problems have been 
obtained for the months preceding September 1997.  

Review of the medical evidence of record also reveals that 
the appellant received some pertinent medical care at the 
University of Alabama (UAB) hospital during the time in 
question.  A record dated September 19, 1997 indicates that 
the appellant had been seen by vascular surgery on September 
10, 1997, but that he left prior to the institution of 
treatment.  He was noted to return now via involuntary 
commitment with extensive gangrene of the right medial foot 
and a devitalized great right toe.  No other associated 
record from UAB has been obtained.

It appears that, during the time in question, the appellant 
was the subject of at least two involuntary commitment 
orders, but the present documentation in the claims file is 
incomplete.  The RO should contact the office of the 
Jefferson County Probate Court judge who handled the 
appellant's cases to ascertain the exact sequence of events 
of when the petitions were presented, signed and executed.  
The RO should also contact the Alabama State Department of 
Health, the legal department of the Jefferson County 
Department of Human Resources and all appointed guardian ad 
litems to gather records relating to the appellant's mental 
competency and physical health in 1997.

The March 2000 Supplemental Statement of the case indicates 
that the appellant had been brought to a VA facility in 
September 1997 by police who had found him walking around 
barefoot with bleeding feet.  The police report associated 
with that incident should be obtained and included in the 
evidence of record.

The Board notes that the applicable statute, 38 U.S.C.A. 
§ 1151, currently provides that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care.  38 U.S.C.A. § 1151 (West 
Supp. 2000).

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown v. Gardner, 115 S.Ct. 552 (1994).  In December 1997, 
VAOGCPREC 4-97 concluded that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, however, the claim 
for additional right lower extremity disability under 
38 U.S.C.A. § 1151 was not pending during a change in the 
law.  The claim was clearly filed well after October 1, 1997, 
(since the surgery in question took place on September 29, 
1997), and, thus, the claim must be adjudicated under only 
the current interpretation of 38 U.S.C.A. § 1151, which 
provides that a showing of fault on the part of VA is 
required.

As amended, 38 U.S.C.A. § 1151 (West Supp. 2000) now provides 
that compensation under chapters 11 and 13 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service-connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West Supp. 2000).

The Board notes that 38 C.F.R. § 3.358 applies only to § 1151 
claims filed before October 1, 1997.  As to regulations 
relating to § 1151 claims filed after October 1, 1997, 
38 C.F.R. § 3.361 et seq. (1998) was enacted in response to, 
and to enable, the revised 38 U.S.C.A. § 1151.  See 63 Fed. 
Reg. 45,004 (August 24, 1998).  However, 38 C.F.R. § 3.361 et 
seq. was rescinded because the publication in the Federal 
Register of 38 C.F.R. § 3.361 et seq. had been made without 
notice and comment.  See 64 Fed. Reg. 1131-1132 (January 8, 
1999).

The appellant's claim was received by VA on August 17, 1998.  
As such the provisions of 38 U.S.C.A. § 1151 are for 
application, but the appellant has not yet been afforded 
notice of that statute.  While the June 1999 Statement of the 
Case (SOC) refers to 38 C.F.R. § 3.358 (which is not for 
application since the appellant's claim was filed after 
October 1, 1997), neither the SOC nor any of the subsequent 
SSOCs provides the text of 38 U.S.C.A. § 1151.  No analysis 
of the application of 38 U.S.C.A. § 1151 to the facts of this 
case has been provided either.

The law requires that there be some causal nexus between 
negligent VA treatment and disability.  In other words, 
benefits can be awarded only if, after VA treatment that is 
careless or negligent, there is additional disability 
attributable to that careless or negligent VA treatment.  If 
a disorder deteriorates after such VA treatment and that 
deterioration is due to the underlying disability itself, or 
some intercurrent (non VA treatment) cause, there is no 
entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 because it can not be found that the additional 
disability is due to negligent VA treatment.  At this time, 
there is no current competent medical evidence either clearly 
showing or clearly refuting the existence of additional right 
lower extremity disability related to careless or negligent 
treatment at a VAMC.  In other words, on this fundamental 
point, the record is murky. 

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Thus, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the appellant to 
request names and addresses of all private 
physicians and/or medical facilities that 
provided him any treatment for his 
schizophrenia, diabetes or any vascular 
condition in 1996 or 1997.  All available 
relevant reports not already of record 
should be obtained from these physicians 
and/or medical facilities, including, but 
not limited to, all inpatient and 
outpatient records from UAB dated in 1996 
and 1997.  These records should be 
associated with the claims file.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release private medical reports to the VA.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

3.  The RO should obtain all VA inpatient 
records and all VA outpatient records from 
VAMC Birmingham and VAMC Tuscaloosa dated 
in 1996 and 1997.  All clinical records 
associated with the September 14th to 17th, 
1997 hospitalization at VAMC Birmingham 
should be associated with the claims file.  
This should include social work notes, 
nurses' notes, progress notes, doctors' 
orders and all other information.  All 
records associated with the September 26, 
1997 ER visit at VAMC Tuscaloosa should be 
associated with the claims file.

4.  The RO should contact the chambers of 
the Jefferson County Probate Court judge 
who handled the appellant's 1997 petitions 
for involuntary commitment and/or 
guardianship (or other appropriate court 
official) to ascertain the exact sequence 
of events of when each particular petition 
was presented, signed and executed.  
Copies of all pertinent legal documents 
and docket entries should be associated 
with the claims file.

5.  The RO should contact the Alabama 
State Department of Health, the legal 
department of the Jefferson County 
Department of Human Resources and all of 
the appellant's appointed guardian ad 
litems to gather records relating to the 
appellant's mental competency and physical 
health in 1997.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release said documents 
and/or medical reports to the VA.

6.  The RO should obtain a copy of any 
police report or other pertinent records 
relating to the reference on the second 
page of the March 2000 SSOC that the 
appellant was brought to the VAMC by the 
police because he had been walking around 
barefoot and bleeding.

7.  Following the above, the appellant's 
claim file should be reviewed by a VA 
health care provider who specializes in 
diabetic wound care, or other available 
appropriate specialist, preferably one 
who has not examined the appellant in the 
past.  Following the review of the 
complete record, including the 1996/1997 
clinic and hospital records and a copy of 
this remand, the reviewer should furnish 
opinions concerning the following:

(a)  What were the manifestations of 
right foot pathology present prior to 
September 1997?

(b)  What is the date of the first 
recorded manifestations of right foot 
pathology?

(c)  Did the appellant develop any 
additional identifiable right foot/leg 
disabilities due to any VA treatment in 
1997?  The role of the appellant's 
schizophrenia, diabetes and vascular 
disease in the clinical course of the 
right foot sores should be discussed.

Specifically, the reviewer should address 
the questions of:
(i.)  whether or not the appellant's 
right foot sores were properly and timely 
diagnosed; 
(ii.)  whether or not the 
progression of the necrotic process was 
due to the course of treatment the 
appellant received versus the natural 
progression of the right foot condition 
with consideration of how and to what 
extent concurrent pathology affected the 
progression of the infectious process; 
and
(iii.)  whether or not the course of 
treatment the appellant received was in 
any way careless, negligent, lacking in 
proper skill, or reflective of error in 
judgment or similar instance of fault on 
the part of the Department in furnishing 
the hospital care, medical or surgical 
treatment, or examination.

The reviewer is advised that the question 
of negligence is at issue.  The reviewer 
should identify the information on which 
s/he based the opinions.  If a medically 
justified opinion is impossible to 
formulate, the reviewer should so 
indicate.

8.  The appellant's claims file should be 
reviewed by a psychiatrist, or other 
available appropriate specialist, 
preferably one who has not examined the 
appellant in the past.  Following the 
review of the complete record, including 
the 1996/1997 clinic, hospital and court 
records and a copy of this remand, the 
reviewer should furnish opinions 
concerning the following: 

(a)  What were the manifestations of 
psychiatric pathology present prior to 
the September 1997 right below knee 
amputation surgery?

(b)  In light of the clinical 
circumstances surrounding the September 
29, 1997 right below knee amputation, was 
a surgery consent form required?

(c)  If so, was having the surgery 
consent form for the September 29, 1997 
surgery signed by the appellant 
appropriate?

(d)  If that was not appropriate, who 
should have signed the surgery consent 
form for the September 29, 1997 surgery?

9.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


